Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT ("Agreement"), dated as of the 23rd day of July, 2018
(the "Effective Date"), is between Gopher Protocol Inc., a Nevada corporation
whose principal address is 2500 Broadway, F-125, Santa Monica, CA 90404 (the
"Company"), and DOUGLAS L. DAVIS, an individual resident of the State of
California whose principal address is 2030 Canyon Court, La Habra Heights,
California 90631 (“Employee"). The Company and Executive or Employee are
sometimes hereinafter collectively referred to in this Agreement as the
"Parties."

 

WHEREAS, the Company desires to employ Employee, and Employee desires to accept
terms of employment, as set forth in this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants expressed below and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

1.    :[image_007.gif]Employment. Company agrees to employ Employee and Employee
agrees to be employed by Company as the Interim Chief Executive Officer with the
duties established by the Company from time to time and upon the terms and
conditions hereinafter set forth. Nothing contained herein shall be deemed to
create a relationship of partnership or joint venture between the Parties and
the relationship between the Company and Employee shall remain as Company and
Employee.

 

2.     [image_008.gif]Duties. Company and Employee agree that Employee shall
perform in a diligent, efficient and lawful manner any and all duties that are
customarily performed by the Chief Executive Officer for the Company, which
shall include coordinating and managing an application to list on the Nasdaq.
Employee agrees to abide by Company's rules, regulations, and practices,
including those concerning work schedules, vacation and sick leave, as they may
from time to time be adopted or modified.

 

3.     [image_009.gif]Term. The term of Employee's employment under this
Agreement (the "Term") shall be as follows:

 

(a)        Term. The Term commences on the Effective Date of this Agreement and
shall expire at 11:59 p.m. (Eastern Time) on the day preceding the date that is
the six month anniversary of the Effective Date of this agreement, which may be
terminated by either party upon providing ten (10) days written notice.

 

4.     :        Base Compensation; Bonus Plan; EV Bonus and Dividend Payout
Bonus.

 

(a)        Base Compensation. Employee shall be paid a base salary on an annual
basis equal to ONE HUNDRED TWENTY THOUSAND and NO/100 Dollars ($120,000.00),
payable in accordance with Company’s customary payroll practices subject to the
conditions and restrictions set forth in this Agreement. Employee's base salary
in effect from time to time, exclusive of any other compensation under this
Agreement, is hereinafter called the "Base Salary."

Base Salary shall start upon Employee’s first date of reporting to work on
behalf of Company, which date shall be the Effective Date.



1




 

(b)        Signing Bonus; Lock Up. The Employee shall receive THREE HUNDRED
THOUSAND (300,000.00) common shares of the Company’s common stock (the “Shares”)
. In addition, the Employee shall receive a single cash payment of $12,000
within five days of the Effective Date. The Employee agrees that for a period of
eighteen (18) months from the Effective Date (the “Lock-Up Period”), the
Employee shall not, directly or indirectly, sell, offer to sell, contract to
sell, assign, pledge, hypothecate, encumber or otherwise transfer, or enter into
any contract, option or other arrangement or understanding with respect to the
sale, assignment, pledge or other disposition of (each a “Transfer”) any Shares
or any beneficial rights with respect to the Shares. The Parties agree that for
a period beginning immediately upon the six (6) month anniversary of the
Effective Date and ending on the eighteen (18) month anniversary of the
Effective Date (the “Leak-Out Period”), Employee shall have the right to sell or
otherwise Transfer on any given day an amount of Shares not to exceed $10,000 a
day, subject to standard insider trading restrictions.

 

5.     :                  Participation in Benefit Plans; Additional Benefit.

 

(a)        During the Term of this Agreement, if the Company offers a health or
retirement benefit plan the Employee will be eligible to participate. If no plan
is offered to Employee, the Company shall reimburse Employee for payments for an
individual health plan with monthly costs not to exceed $1,000.

 

(b)        During the Term of this Agreement, the Employee shall be entitled to
three (3) weeks paid vacation, holidays, and leave time per year.

 

(c)    During the Term of this Agreement, the Employee shall be entitled to two
(2) weeks sick leave.

 

(a)    The Company shall reimburse the Employee, on a non-accountable basis, and
in accordance with the practices, policies and procedures of the Company in
effect from time to time, for all expenses actually paid or incurred by Employee
in the course of and in furtherance of the business of Company for which
Employee provides appropriate documentation and expense reporting in accordance
with the practices, policies and procedures of the Company in effect from time
to time.

 

(b)       The Company shall provide the Employee with a laptop computer and cell
phone to be used by Employee during the Term of this Agreement. Upon separation
of employment, the Employee shall return the laptop computer and cell phone to
the Company.

 

7.                   Intentionally Left Blank.

 

8.                   No Violation of Other Obligations.

 

Each Party represents and warrants that neither that Party's execution,
delivery, and performance of this Agreement nor that Party's execution,
delivery, and performance of any agreement, instrument, or other document or
obligation contemplated under this Agreement will result in a violation of any
provision of, or constitute a default under, any contract, agreement,
instrument, or obligation to which that Party is a party or by which that Party
is bound.

 



2






 

9.                   Intentionally Left Blank

 

10.               Indemnification. The Company agrees to indemnify and hold the
Employee harmless from and against any past, present or future claim, action,
demand, loss, cost, expense, liability or other damage arising from, and
including reasonable attorney’s fees and costs, amounts, expenses, incurred by
or imposed against the Employee and arising out of or relating to any past,
present or future claim, action, demand, loss, cost, expense, liability or other
damage due to Employee’s employment hereunder.

 

11.               Miscellaneous.

 

(a)        Notices. Any notice, consent, demand, request, approval, or other
communication to be given under this Agreement by one Party to the other
("Notice") must be in writing and must be either (i) personally delivered, (ii)
mailed by registered or certified mail, postage prepaid with return receipt
requested, (iii) delivered by same-day or overnight courier service, or (iv)
delivered by facsimile transmission, in any event to the address or number set
forth in the introductory paragraph of this Agreement or to such other address
or number as may be designated by either or both of the Parties from time to
time.

 

Notices delivered personally or by courier service shall be deemed given and
received as of actual receipt. Notices mailed as described above shall be deemed
given and received three business days after mailing or upon actual receipt,
whichever is earlier. Notices delivered by facsimile transmission shall be
deemed given and received upon receipt by the sender of the transmission
confirmation so long as facsimile transmissions are also accompanied by
overnight delivery as set forth above.

 

(b)        Entire Agreement. This Agreement supersedes any and all other
agreements and understandings of any kind, either oral or written, between the
Parties with respect to the subject matter of this Agreement and contains all of
the covenants and agreements between the Parties with respect to the subject
matter of this Agreement.

 

(c)        Modification. Except as stated in the next sentence, no change or
modification of this Agreement shall be valid or binding upon the Parties, nor
shall any waiver of any term or condition be so binding, unless the change or
modification or waiver is in writing and signed by the Parties. Employee
acknowledges that the Company may from time to time establish, maintain, and
distribute employee handbooks or policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. Such handbooks, manuals, and statements are
intended only for general guidance and shall not be deemed to change or modify
this Agreement or to create any liability of the Company to the Employee under
this Agreement.

 

(d)      GOVERNING LAW; CONSENT TO FORUM. THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED, AND DELIVERED AT, AND SHALL BE DEEMED TO HAVE BEEN MADE IN,
CALIFORNIA. THIS AGREEMENT SHALL BE GOVERNED





3


 

BY, ENFORCED UNDER, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA. AS PART OF THE CONSIDERATION FOR THIS AGREEMENT, AND REGARDLESS OF
ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF EMPLOYEE,
EMPLOYEE HEREBY CONSENTS AND AGREES THAT THE COURTS OF MISSOURI SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY JUDICIAL DISPUTES BETWEEN THE PARTIES OR
OTHER MATTERS EXPRESSLY PERMITTED BY THIS AGREEMENT TO BE LITIGATED IN A COURT.
EMPLOYEE EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT AND HEREBY WAIVES ANY OBJECTION WHICH
EMPLOYEE MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE, OR
FORUM NON CONVENIENS.

 

(e)           Counterparts. This Agreement may be executed in counterparts, each
of which constitutes an original, but all of which constitute one document.

 

(f)          Gender. Whenever the context requires, words in this Agreement
denoting gender shall include the masculine, feminine, and neuter.

 

(g)        Waiver of Breach. Any waiver by a Party of a breach of any provision
of this Agreement by the other Party shall not operate or be construed as a
waiver of any other or any subsequent breach.

 

(h)        Certain Defined Terms. As used in this Agreement, (i) "Person" means
an individual or any corporation, partnership, trust, unincorporated
association, or other legal entity, whether acting in an individual, fiduciary,
or other capacity, and any government, court, or other governmental agency, (ii)
"include" and "including" shall not denote or signify any limitation, (iii)
"business day" means any Monday through Friday other than any such weekday on
which the offices of the Company are closed, and (iv) "Section" is a reference
to a Section in this Agreement, unless otherwise stated. In addition, the use
herein of “annual” or “monthly” (or similar terms) to indicate a measurement
period shall not itself be deemed to grant rights to Employee for employment or
compensation for such period.

 

(i)         Captions and Section Headings. Captions and Section or subsection
headings used herein are for convenience only and are not a part of this
Agreement and shall not be used in any construction of this Agreement.

 

(j)          Expenses. Each of the Parties shall bear such Party’s respective
expenses, including the fees and expenses of its counsel, incurred in
negotiating and preparing this Agreement.

 

(k)       Interpretation. Each Party to this Agreement acknowledges that they
have participated in the negotiation of this Agreement, and that no provision of
this Agreement shall be construed against or interpreted to the disadvantage of
any party hereto by any court or any government or judicial authority by reason
of such person having been deemed to have structured, dictated or drafted such
provision.

 

[Signatures on following page]  

 



4


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

 

The Company:

GOPHER PROTOCOL INC., a Nevada

Corporation

 

 

By:/s/ Mansour Khatib

Printed Name: Mansour Khatib

Title: Interim CEO

 

 

Employee:

 

 

/s/Douglas L. Davis

  Print Name: Douglas L. Davis

 

 

5

 

